
	
		I
		111th CONGRESS
		2d Session
		H. R. 5801
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the use of Federal funds for the
		  subsidization of Amtrak sleeper class service, and for other
		  purposes.
	
	
		1.Amtrak sleeper class
			 service
			(a)AmendmentChapter 243 of title 49, United States
			 Code, is amended by adding at the end the following new section:
				
					24317.Sleeper class
				service
						(a)PricingAmtrak shall ensure that the fares charged
				for sleeper class service on all long-distance routes are priced to equal all
				of the operating costs for providing such service.
						(b)DiscontinuanceAmtrak
				shall discontinue sleeper class service on any long distance route with respect
				to which total costs of such service exceed total revenue for such service for
				the first full fiscal year beginning after the date of enactment of this
				section.
						(c)Funding
				limitationAmtrak may not use any funds provided by the Federal
				Government to subsidize sleeper class
				service.
						.
			(b)Clerical
			 amendmentThe table of section for such chapter 243 is amended by
			 adding after the item relating to section 24316 the following new item:
				
					
						24317. Sleeper class
				service.
					
					.
			
